Plaintiff in error was convicted in the county court of Alfalfa county, sitting at Cherokee, on a charge of furnishing intoxicating liquor, and his punishment fixed at a fine of one hundred dollars and confinement in the county jail for a period of forty days. The case is well briefed and was orally argued. Upon a careful examination of the record we are impelled to the conclusion that plaintiff in error did not have a fair and impartial trial as contemplated by law. The judgment is reversed and a new trial awarded.